Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: establish a communication group including the electronic device and a first external electronic device by connecting the electronic device and the first external electronic device via the at least one communication circuit, wherein an attribute of the communication group is a persistent group, wherein the electronic device is set as a group owner of the communication group and the first external electronic device is set as a group client of the communication group; in response to establishing the communication group, change the attribute of the communication group from the persistent group to a temporary group while the communication group is maintained, after changing the attribute of the communication group from the persistent group to the temporary group, identify a request for connecting electronic device and a second external electronic device, and based on identifying the request, establish, the communication group including the electronic device, the first external electronic device, and the second external electronic device by connecting, using the temporary group, the electronic device and the second external electronic device, wherein the electronic device is set as the group owner of the communication group, and the first external electronic device and the second external electronic device are set as group, as substantially recited in independent claims 1, 7 and 15, where claim 7 is directed towards an electronic device  that corresponds to the device described in claim 1, and claim 15 is directed towards the method that corresponds to the electronic device described in claim 1. These limitations in combination with the remaining limitations of claims 1, 7 and 15, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Jung (EP 2555490) shows creating a P2P group with Group owner and clients. Jung also shows attributes such as link type, and being able to change an attribute such as the link type from persistent to temporary or vice verse. Jung also shows using a request for connecting a third device to a 1:1 P2P group to create a 1:n P2P group. However, Jung fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411